     Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 1 of 10 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


BRITTNEY LUTE                                 :      CASE NO.: 1:20-cv-611
223 Wells Street                                     Judge
Elsmere, Kentucky 41018                       :

ESTHER PORTILLO                               :
1234 Quebec Road
Cincinnati, Ohio 45205                        :

CHAILSEA ACOSTA                               :
667 Delta Avenue
Cincinnati, OH 45226                          :

             Plaintiffs                       :      COMPLAINT

v.                                            :      WITH JURY DEMAND

VIVERO RESTAURANTS, INC.                      :
SERVE: JORGE H. MARTINEZ, AGENT
20 High Street, Suite 209                     :
Hamilton, Ohio 45014
                                              :
             And
                                              :
TAQUERIA MERCADO, INC.
SERVE: LOURDES LEON                           :
6507 Dixie Highway
Fairfield, Ohio 45014                         :

             And                              :

VICTOR ROMO                                   :
c/o Taqueria Mercado
100 E. 8th Street                             :
Cincinnati, Ohio 45202
                                              :
             Defendants

       Plaintiffs Brittney Lute, Esther Portillo, and Chailsea Acosta (collectively

“Plaintiffs”) state the following for their claims against Vivero Restaurants, Inc.,

Taqueria Mercado, Inc., and Victor Romo (collectively “Defendants”):
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 2 of 10 PAGEID #: 2




                             INTRODUCTION
  1. This is an action where three waiters are bringing claims against their

     employer because their employer compelled their participation in an unlawful

     tip-sharing policy that forces waiters to share their tips with their employer

     and manager. Further, because Defendants either intentionally or negligently

     misrepresented Plaintiffs’ wages to tax agencies, Defendants financially

     damaged Plaintiffs.

                                 PARTIES
  2. Plaintiff Brittney Lute (“Lute”) was employed with Defendants in Cincinnati,

     OH.

  3. Plaintiff Esther Portillo (“Portillo”) was employed with Defendants in

     Cincinnati, OH.

  4. Plaintiff Chailsea Acosta (“Acosta”) was employed with Defendants in

     Cincinnati, OH.

  5. Defendant Vivero Restaurants, Inc. (“Vivero”) is a corporation registered with

     the Ohio Secretary of State, and upon information and belief, it receives gross

     sales in excess of $500,000 and is engaged in interstate commerce.

  6. Defendant Taqueria Mercado, Inc. (“Taqueria”) is a corporation registered

     with the Ohio Secretary of State, and upon information and belief, it receives

     gross sales in excess of $500,000 and is engaged in interstate commerce.

  7. Defendant Victor Romo (“Romo”) is an agent of the corporate Defendants,

     and he is an employer as defined under the Fair Labor Standards Act.




                                      2
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 3 of 10 PAGEID #: 3




                       VENUE AND JURISDICTION
  8. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as this

     case is brought under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203,

     et seq.

  9. This Court has supplemental jurisdiction over Plaintiffs’ state law claims

     pursuant to 28 U.S.C. § 1367, as they are so related to Plaintiffs’ federal law

     claims that they form part of the same case or controversy.

  10. This Court has personal jurisdiction over Defendants by virtue of their

     presence, residence, incorporation, operation, actions, and regular and

     systematic contacts in Ohio.

  11. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because this

     District is where a substantial part of the events or omissions giving rise to the

     claims occurred and Defendants are subject to personal jurisdiction in this

     venue.

                          BACKGROUND FACTS

  12. Defendant Vivero is a corporation that owns and operates Taqueria Mercado

     in downtown Cincinnati on the corner of Eighth St. and Walnut St.

  13. Upon information and belief, Defendant Taqueria is a corporation comprised

     of either all or many of the same shareholders as Defendant Vivero.

  14. In fact, Defendant Taqueria and Defendant Vivero share more than just

     shareholders.

  15. For example, Defendant Taqueria prepares tamales, soups, recipes, and other

     prepared foods with Defendant Vivero.




                                        3
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 4 of 10 PAGEID #: 4




  16. Defendant Taqueria prepares these items in Fairfield, and it delivers them to

     the Taqueria in Cincinnati.

  17. Defendant Romo is a manager at Defendant Vivero’s and Defendant

     Taqueria’s downtown Taqueria Mercado.

  18. Upon information and belief, Defendant Romo owns a small share of

     Defendant Vivero and potentially a small share of Defendant Taqueria.

  19. Moreover, Defendant Romo receives a salary, and he is not paid hourly

     regardless of the duties he is performing.

  20. Defendant Romo has complete and total control over the terms and

     conditions of employment in the Cincinnati Taqueria Mercado’s frontline.

  21. Defendant Romo enjoys the title of manager.

  22. Defendant Romo sets the schedule for all the frontline staff.

  23. Defendant Romo interviews employees and hires those employees.

  24. Defendant Romo fires employees.

  25. Defendant Romo creates and communicates other employment terms, such as

     attire, requesting time off, and communicating and enforcing general

     employment policies.

  26. Defendant Romo handles employment records.

  27. All the Defendants enforce a tip-sharing arrangement with their downtown

     frontline staff.

  28. All Defendants also take the tip credit available under the FLSA, and they do

     not pay their waiters the entire minimum wage generally required under Ohio

     and/or federal wage law as a result.

  29. Defendants employed all Plaintiffs here as waiters within the last two years.

                                       4
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 5 of 10 PAGEID #: 5




  30. All Plaintiffs here were tipped waiters, they were all subject to Defendants’ tip

     credit, and they did not receive the entire minimum wage as a result.

  31. All Plaintiffs here were compelled to participate in Defendants’ tip-sharing

     mandate.

  32. Defendant Romo hired the Plaintiffs, he set their schedules, he forced them to

     participate in the tip pool, he set Plaintiffs’ conditions of employment, and he

     ultimately had the power to terminate their employment.

  33. All Plaintiffs here waited tables while Defendant Romo was managing.

  34. While Defendant was managing, he would at times assist with taking orders

     and delivering orders.

  35. Defendant Romo’s wife was also a salaried manager, and she would often

     participate in the service of meals while Plaintiffs were working.

  36. It is believed that Romo’s wife is also a partial owner of Defendants’

     businesses.

  37. When Plaintiffs worked with Defendant Romo, he would force them to share

     their tips with himself and his wife.

  38. Thus, two waiters were often forced to share their tips with two managers.

  39. Therefore, all Defendants, as Plaintiffs’ employers, wrongfully took Plaintiffs’

     tips and distributed them to their employers/managers.

  40. In addition, Defendants inaccurately reported Plaintiffs’ wages to taxing

     agencies.

  41. Plaintiffs all discovered and believe that they are taxed in an amount in excess

     of the pay they received from Defendants.



                                        5
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 6 of 10 PAGEID #: 6




  42. It appears that Defendants have reported their income as the amount they

     were tipped while working instead of the amount they received after their

     employers took their tips according to their mandatory tip-sharing system.

  43. Therefore, Plaintiffs have seemingly paid taxes on income their employers

     have received.

  44. Employers misrepresented wage and tax information on Plaintiffs’ payroll

     information, and Plaintiffs justifiably relied on this misinformation.

                           CLAIMS FOR RELIEF

                                Count 1
                   FLSA Violation – Unlawful Tip Pool

  45. Plaintiffs restate and incorporate all previous paragraphs.

  46. Defendants take the tip credit regarding minimum wage under the FLSA.

  47. Defendants compel their waiters to participate in a tip pool.

  48. Defendant Romo is an employer under the FLSA because (1) he is a

     shareholder; (2) he is on salary; (3) he hires employees; (4) he fires

     employees; (5) he sets the schedule for the employees; (6) he sets the

     conditions of employment for the employees; (7) he manages employee

     records; and (8) he is the primary authority for all frontline staff.

  49. Defendants have given Defendant Romo the authority to manage the

     employment conditions for their frontline staff at its Cincinnati location,

     including the management of the tip pool.

  50. Although Defendant is a manager and employer under the FLSA, Defendants

     compel their waiters to share their tips with Defendant Romo.




                                        6
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 7 of 10 PAGEID #: 7




  51. Defendants have compelled their employees to participate in an unlawful tip-

     sharing policy.

  52. Defendants have unlawfully enjoyed the tip credit, and they have unlawfully

     taken Plaintiffs’ income in the form of their tips.

  53. Defendant Taqueria and Vivero are liable for these violations of the FLSA

     because they gave Defendant Romo the authority to manage their frontline

     staff and tip policies.

  54. Defendant Romo is individually liable because he is an employer under the

     FLSA because he controls the conditions of employment, and he has enriched

     himself with his subordinate’s income.

  55. Defendants have all damaged Plaintiffs.

  56. Plaintiffs here have all complained to Defendant Romo that they believed this

     tip-sharing procedure was unlawful, and they placed Defendants on notice.

  57. Defendants continued to unlawfully compel Plaintiffs to share their tips with

     their employer after Plaintiffs placed them on notice.

  58. Defendants have acted willfully, and in conscious disregard of Plaintiffs’

     rights.

                                       Count 2
                               Violation of R.C. § 4111

  59. Plaintiffs restate and incorporate all previous paragraphs.

  60. For the reasons stated above, Defendants further violated R.C. § 4111.01

     because they unlawfully took the tip credit and shared Plaintiffs tips with

     Defendant Romo.




                                          7
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 8 of 10 PAGEID #: 8




  61. Defendants damaged Plaintiffs, they acted willfully, and they acted in

     conscious disregard for Plaintiffs’ rights.

                                 Count 3
                      Intentional Misrepresentation

  62. Plaintiffs restate and incorporate all previous paragraphs.

  63. Defendants have a duty to care for the proper management and reporting of

     Plaintiffs’ wages in tax reporting, and to accurately report their employees’

     wages and deductions to those employees and the IRS.

  64. Defendants intentionally reported Plaintiffs’ wages at an amount in excess to

     what they received after they were compelled to share their tips with

     Defendant Romo.

  65. These misrepresentations were material.

  66. Plaintiffs justifiably relied on these representations, and they did not notice

     any discrepancy until they were financially damaged during tax reporting

     season.

  67. Defendants damaged Plaintiffs.

                                 Count 4
                       Negligent Misrepresentation

  68. Plaintiffs restate and incorporate all previous paragraphs.

  69. Even if Defendants did not intentionally misrepresent taxable income

     information as alleged above, Defendants negligently misrepresented

     information relating to Plaintiffs’ taxable income and wages.

  70. Defendants’ misrepresented material facts.

  71. Plaintiffs justifiably relied on Defendants’ misrepresentations.

  72. Defendants damaged Plaintiffs.

                                        8
    Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 9 of 10 PAGEID #: 9




                                      Count 5
                                 Unjust Enrichment

      73. Plaintiffs restate and incorporate all previous paragraphs.

      74. Upon information and belief, Plaintiffs have paid taxes on tips that they

         shared with Defendant Romo.

      75. Thus, Plaintiffs have assumed some of Defendant Romo’s tax liabilities and

         unknowingly paid those liabilities on Defendant Romo’s behalf.

      76. Defendant Romo consequently received a benefit without compensating for

         this benefit.

      77. No reasonable person would expect Plaintiffs to unknowingly absorb

         another’s tax liabilities without compensation.

      78. Defendant Romo was unjustly enriched, and Plaintiffs are entitled to fair

         compensation for this unjust enrichment.

      WHEREFORE, Plaintiffs respectfully request that this Court find for them and

award them the following:

             a. Compensatory damages;

             b. Liquidated damages;

             c. Interest;

             d. Punitive damages;

             e. Attorney fees;

             f. Litigation expenses and costs; and

             g. And all other relief this Court deems proper.




                                           9
Case: 1:20-cv-00611-TSB Doc #: 1 Filed: 08/07/20 Page: 10 of 10 PAGEID #: 10




                                        Respectfully submitted,


                                        _/s/Matthew Miller-Novak___________
                                        Matthew Miller-Novak      (0091402)
                                        Barron Peck Bennie & Schlemmer Co. LPA
                                        3074 Madison Road
                                        Cincinnati, OH 45209
                                        Tel. (513) 721-1350
                                        Fax (513) 721-5029
                                        Email: mmn@bpbslaw.com

                                        Attorney for Plaintiffs




                                 JURY DEMAND

   Plaintiffs demand a jury for all issues at trial.


                                        _/s/Matthew Miller-Novak___________
                                        Matthew Miller-Novak   (0091402)




                                          10
